Opinion of the Court,
by Judge Owsley.
WE are of opinion, that from the statements tained in the declaration of Mongomery, who was plaintiff in the court below, no cause of action is shown to have accrued, at the commencement of his suit in that court.
The action is brought to recover for the failure of the Harpers to convey a certain head-right claim, which, by their covenant they stipulated to convey within the time prescribed by the laws of this state for the-payment of the moneys due thereon to the state, The covenant bears date the 12th of October 1812, and the suit was commenced in the circuit court in November, 1822. Prior to the date of the covenant, the-amount of moneys coming to the state for head-right claims to land, were made payable'in twelve equal annual instalments, as will be seen by adverting to the act of 26th December 1806, 2 Dig. L. K. 763; and by turning to other subsequent enactments of the legislature, that of the 1st January 1808, 2 Dig. L. K. 767; that of the 26th January 1809, 2 Dig. L. K. 773, and *348those of the 18th January 1810, 2 Dig. L. K. 775, and the 28th of January, 1811, 2 Dig. L. K. 776, and another of the 26th of January 1812, 2 Dig. L. K. 778, it will be found, that at the date of the covenant, the instalments coming to the state had not all become payable, in November 1822, when the suit of Montgomery was commenced.
The judgment must, therefore, be reversed with costs, the cause remanded to the court below, and the suit dismissed with costs.